Citation Nr: 0732690	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  03-35 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include as due to asbestos exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to May 1946, 
and he also served in the New York Army National Guard from 
March 1937 to March 1940.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 2006, the Board granted the veteran's motion to advance 
his case on the Board's docket.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).

This case was remanded by the Board in March 2006 for 
additional development and notification.  Substantial 
compliance having been completed the case has been returned 
to the Board.  

The Board notes that the veteran has made reference to a cyst 
on his liver.  For example, in a December 2002 statement, the 
veteran stated that it had come to his attention that there 
was a possibility that medication he took for malaria may 
cause liver problems; he then asked "[c]ould this be why I 
have the cyst on the liver?."  If the veteran wishes to file 
a claim for service connection for a cyst, or any other 
disability, he should do so with specificity at the RO.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  A chronic respiratory disorder was not present in service 
or for many years after service, and the veteran's current 
respiratory problems are not due to an incident in service, 
including exposure to asbestos.



CONCLUSION OF LAW

A respiratory disorder, diagnosed as chronic asthmatic 
bronchitis and recurrent pleural effusions due to [post-
service] asbestos exposure, was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in November 2002, which is before initial 
consideration of the claim, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in a claim for service 
connection.  VA also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim, but that he must provide enough 
information so that VA could request any relevant records.  
VA told him that it was responsible for obtaining any service 
records.  The veteran was asked to submit evidence pertaining 
to his claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The November 2002 notification letter did 
not include notice as to the last two elements; however, the 
Board finds no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Furthermore, in April 2006, the 
veteran was sent another letter that advised him of the 
essential elements of the VCAA; this letter included notice 
regarding degrees of disability and effective dates.     

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
VA treatment records, a June 2003 article published in Ex-CBI 
Roundup, and service medical records.  The Board notes that 
attempts were made to obtain the veteran's service records 
from the New York Army National Guard; however, the State of 
New York Division of Military and Naval Affairs reported that 
it was unable to locate record of services.  Records of the 
veteran's National Guard service were also requested from the 
National Personnel Records Center (NPRC).  According to the 
NPRC, there were no records available, and the veteran's 
records may have been destroyed in an accidental fire.  The 
veteran's claims file does contain service medical records 
from his period of active service.  There is no indication 
that any other treatment records exist that should be 
requested, or that any pertinent evidence has not been 
received.  A VA examination was provided in connection with 
this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

The veteran asserts that he has a current respiratory 
disorder as a result of his active military service.  He 
reports that in service he was treated for pneumonia, head 
colds, and upper respiratory infections, and that he has been 
treated for similar conditions since service.  He also states 
that he was treated for coal gas and carbon monoxide exposure 
while in service.      

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that the veteran has submitted 
competent medical evidence showing a current respiratory 
disorder.  Accordingly, the remaining question is whether any 
current respiratory disorder is related to his military 
service.  As the veteran has been diagnosed with disorders 
related to asbestos exposure, a short discussion regarding 
asbestos related claims is in order.    

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C (hereinafter "M21-1MR").  Also, an opinion by 
VA's Office of General Counsel discusses the development of 
asbestos claims.  See VAOPGCPREC 4-2000 (April 13, 2000), 
published at 65 Fed. Reg. 33422 (2000).

VA must analyze a veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The M21-1MR contains guidelines for the 
development of asbestos exposure cases.  Paragraph (a) lists 
common materials that may contain asbestos including steam 
pipes for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire-proofing materials, and thermal 
insulation.

Paragraph (b) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis, the most commonly 
occurring of which is interstitial pulmonary fibrosis or 
asbestosis.  Inhaling asbestos fibers can also lead to 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  

Paragraph (d) notes that the latency period for development 
of disease due to exposure to asbestos ranges from 10 to 45 
or more years between the first exposure and the development 
of the disease.

Paragraph (e) provides that a clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  Symptoms and signs 
include dyspnea on exertion, end-respiratory rales over the 
lower lobes, compensatory emphysema, clubbing of the fingers 
at late stages, and pulmonary function impairment and cor 
pulmonale that can be demonstrated by instrumental methods.

Paragraph (h) provides that VA must determine whether service 
records demonstrate evidence of asbestos exposure during 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information pertinent to the veteran.

In this case, the record shows that the RO complied with M21-
1MR procedures.  The veteran's service records were 
requested, and to the extent available, they were obtained.  
Other medical records were also obtained that reported post-
service exposure to asbestos.  A medical opinion was 
obtained, and the examiner noted that there was no evidence 
of record showing in-service exposure to asbestos, but there 
was evidence of post-service exposure.  An asbestos related 
disorder was one of the diagnoses given.  In the most recent 
supplemental statement of the case, issued in July 2007, the 
above was considered when it was held that the evidence did 
not show that a continuing respiratory disorder occurred in 
or was caused by service.   

After a careful review of the evidence, the Board finds that 
the preponderance of such is against a finding that the 
veteran's current respiratory disorder is a result of his 
military service, to include as due to exposure to asbestos.  
The veteran's service medical records show treatment for 
nasopharyngitis and upper respiratory infection in January 
1944, for which the veteran was hospitalized, and also 
treatment for an upper respiratory infection in January 1945 
and a head cold in February 1945.  The veteran's May 1946 
discharge examination shows a normal clinical evaluation of 
his lungs at that time, and notes a negative chest x-ray.  
Shortly after the veteran's active service, in June 1947, he 
was afforded a VA examination.  It was reported that the 
veteran had a normal respiratory system at that examination.

Private and VA treatment records show treatment first for a 
right-sided pleural effusion, and then for a left-sided 
pleural effusion.  Some of these records, which are primarily 
from October and November 2000, and from July and August 
2001, do not discuss the etiology of these disorders and 
others state the etiology is unclear or unknown.  In 
addition, private medical records, including an October 2000 
letter, indicate that the veteran stated he was exposed to 
asbestos in his post-service employment as a construction 
electrician.  That particular letter notes that the veteran 
intermittently handled asbestos, and that the exposure 
occurred to varying degrees for more than 30 years.  The 
veteran reportedly did not wear any type of respirator mask.  
This letter also notes that a chest x-ray from 1990 revealed 
no evidence of disease, and that past evaluations had noted 
no significant findings.   

In May 2007, the veteran was afforded a VA examination to 
determine the nature and etiology of any current respiratory 
disorder.  The examiner noted a review of the veteran's 
claims file, and also noted the veteran's assertions as well 
as his relevant past medical history.  Diagnostic tests were 
preformed, and the examination report states that x-rays 
showed calcified pleural plaques and chronic obstructive 
pulmonary disease.  The diagnoses were chronic asthmatic 
bronchitis and recurrent pleural effusions due to asbestos 
exposure.  The examiner opined that that it is as likely as 
it is not that the veteran's pulmonary condition is secondary 
to asbestos exposure.  

After a review of the pertinent records, the examiner noted 
that there was no history of significant asbestos exposure 
during the veteran's military service, but there was history 
of significant asbestos exposure in his civilian work after 
service.  As such, the examiner opined that it is at least as 
likely as it is not that the pleural effusion condition is 
not related to the veteran's military service.  The Board 
notes that the veteran's military occupational specialty, 
installer repairman telephone and telegraph, included 
installation of teletype and telephone lines which may have 
included lines with asbestos insulation.  However, the 
evidence of record does not show any significant exposure to 
asbestos while in service.  As such, the Board gives the VA 
examiner's opinion high probative value.  

The first showing of any respiratory is over 50 years after 
the veteran's discharge from service, which is evidence 
against a finding that any respiratory disorder is related to 
his service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).  There is no 
competent medical evidence of record linking any current 
respiratory disorder to the veteran's service, including to 
exposure to asbestos while in service.  In fact, when asked 
to opine as to the nature and etiology of any current 
respiratory disorder, after a review of the relevant 
evidence, a VA examiner stated that it is at least as likely 
as it is not that the pleural effusion condition is not 
related to the veteran's military service.  The competent 
evidence in this case is against the veteran's claim.    

The Board does acknowledge the June 2003 article from Ex-CBI 
Roundtrip submitted by the veteran to support the contention 
that he currently has a respiratory disorder that is related 
to his service.  The Board has considered this article, 
including the highlighted portion relating to complaints that 
service members who drove on Ledo/Burma Road around 1945 had, 
apparently caused by long drives on rough, dusty roads.  
However, this evidence is general in nature and no examiner 
has specifically related the information contained therein to 
the veteran.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) 
("This is not to say that medical article and treatise 
evidence are irrelevant or unimportant; they can provide 
important support when combined with an opinion of a medical 
professional.").  Thus, the Board finds that it is of little 
probative value in this case.  In fact, the May 2007 VA 
examiner would have had the opportunity to review this 
article, but nevertheless stated that current respiratory 
disease was not related to military service.  

The Board has also considered the veteran's statements 
regarding exposure to carbon monoxide and coal smoke, and his 
reports of upper respiratory infections and other symptoms 
while in service.  The Board does not doubt the sincerity of 
the veteran's belief that he developed a respiratory disorder 
from his time in service.  The veteran could render an 
opinion as to having a cough, or any other common symptom of 
a respiratory disorder, while he was in service.  However, as 
a lay person without the appropriate medical training and 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability or the origins of a specific disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), (citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Moreover, as noted above, the medical 
evidence on file is against the claim.  

In sum, the preponderance of the competent evidence is 
against a finding of any continuing respiratory disorder 
beginning in service, and a nexus between the post-service 
diagnoses of chronic asthmatic bronchitis and recurrent 
pleural effusions due to asbestos exposure, and service.  
Thus, for all the reasons stated above, service connection is 
denied, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.




ORDER

Entitlement to service connection for a respiratory disorder, 
to include as due to asbestos exposure, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


